IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-31,009-09


EX PARTE MARK WAYNE GARY, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 9417724-B IN THE 177TH
DISTRICT COURT HARRIS COUNTY 


 Per curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of credit card abuse and was sentenced to confinement for
a period of ten years.  Applicant was subsequently released to parole on January 2, 1998.

	Applicant filed this application for a writ of habeas corpus with the Harris county
district clerk on March 3, 1998.  It was not received by this Court, however, until November
14, 2005.  After a review of the record, we find that Applicant's claims that challenge the
merits of his conviction should be dismissed pursuant to the provisions of Article 11.07,
Section 4, of the Texas Code of Criminal Procedure.  Prior to filing this application,
Applicant filed an application for writ of habeas corpus challenging the merits of this
conviction that was denied.  He has not demonstrated in this subsequent application that his
current claims were previously unavailable or that no rational jury would have found him
guilty but for the complained of constitutional errors.  Consequently, these claims are
dismissed.
 Applicant's remaining claims concern his release to parole. After a review of the
record, Applicant's arguments, the State's arguments, and the findings of the trial court, we
find that these claims are without merit and are therefore denied.
FILED: February 8, 2006
DO NOT PUBLISH